Title: From John Adams to Tench Coxe, 19 June 1791
From: Adams, John
To: Coxe, Tench



Dear Sir
Braintree June 19. 1791

I am under obligations to you, for two kind Letters, in one of which was inclosed Observations on Lord Sheffield, made with So much Candour, Politeness, and Force as must command the Attention and Esteem of all Men.
The Trouble you have taken to inform me of the two hundred Dollars paid to my Steward has my best Thanks.
Unfortunately I am obliged to give you a little more trouble.  The Bill for 500 dollars, on General Lincoln, was Sent by Mrs Adams without my Signature upon it.  At General Lincolns office they observed that it was payable to me or my order and that it could not be paid without my order or Indorsement.  My son who went with it, after they had taken an Account of the Number of the Bill took it again to bring it home to me to be signed: but having many Errands to do in town, and many Papers in his Pockets which he had occasion to handle several times, upon some occasion or another in his hurry this Paper escaped and is lost.  I must beg the favour of you sir to send me Second of the same tenor and date to be paid me, the first being unpaid.  As the lost Bill has not my signature and as General Lincolns office is informed of the Accident, there is no danger of an Imposition.  The Date of the Bill was 24. May 1791.  The Number 1351.
With great Esteem I am, Sir / your most obedient and most / humble servant

John Adams